Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 4/7/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the noted reference referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 4, 3, 4, 3, 5, 1, 1, 1, 2, 7, 1, 5, 5, 17, and 18, respectively, of U.S. Patent No. 10820117 in view of the disclosure of Patent ‘117. 

Instant App
Pat ‘117
2. An apparatus for imparting motion to the skin of a user, the apparatus comprising: 
1. An apparatus comprising: wherein vibration of the apparatus imparts vibrations to a user's skin;
a housing; 
a housing; 
a plurality of coils capable of carrying electrical current; 
a plurality of conductive coils capable of carrying electrical current;
a plurality of magnets arranged in operative proximity to the plurality of coils, 
a plurality of magnets arranged in operative proximity to the plurality of conductive coils; 
a moving portion comprising an inertial mass and the plurality of magnets; 
a moving portion comprising an inertial mass and the plurality of magnets; 
a suspension comprising a plurality of flexures that guides the moving portion in a planar motion with respect to the housing and the plurality of coils; 
a suspension comprising a plurality of flexures that guides the moving portion in a planar motion with respect to the housing and the plurality of conductive coils; 
wherein movement of the moving portion is damped by a ferrofluid in physical contact with at least the moving portion; and 
wherein vibration of the apparatus is damped by a viscous ferrofluid in physical contact with at least the moving portion; 
wherein the ferrofluid reduces at least a mechanical resonance within a frequency range of 40-200 Hz in response to electrical signals applied to the plurality of coils.
wherein the viscous ferrofluid reduces at least a resonance within a frequency range of 40-200 Hz in response to signals applied to the plurality of conductive coils; 

wherein said moving portion includes at least a pocket that provides space for at least a magnet; wherein each of said plurality of flexures is more resistant to motion transverse to a plane of the moving portion than it is to linear motion in the plane of the moving portion; and wherein said housing is generally cuboid in shape.


          However, the claims of Pat ‘117 do not discuss the thickness of the magnets relative to their length, width, or polarization, but the disclosure of Pat ‘117 teaches said magnets are thin relative to their length and width, and are polarized through their thinnest dimension (Fig. 4B: magnets 402 thin relative to length and width; Column 3, Line 64: “thin magnets, polarized through their thickness”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thin magnets polarized through the thinnest dimension, as taught in the disclosure of ‘117, in claim 1 of ‘117 because it helps to save space and make a thinner housing.

             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 3-21 of the instant application and claims 1, 1, 1, 1, 4, 3, 4, 3, 5, 1, 1, 1, 2, 7, 1, 5, 5, 17, and 18 of Patent ‘117; however, the mappings have been omitted for the sake of brevity.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 4, 4, 5, 6, 7, 8, 9, 10, 11, 1, 13, 14, 16, 4&9&11, 4&9&11, 20, and 21, respectively, of U.S. Patent No. 10659885 in view of the disclosure of Patent ‘885. 

Instant App
Pat ‘885
2. An apparatus for imparting motion to the skin of a user, the apparatus comprising: 
1. An apparatus for imparting motion to the skin of a user, the apparatus comprising: 
a housing; 
a housing; 
a plurality of coils capable of carrying electrical current; 
a plurality of coils capable of carrying electrical current; 
a plurality of magnets arranged in operative proximity to the plurality of coils, 
a plurality of magnets arranged in operative proximity to the plurality of coils; 
a moving portion comprising an inertial mass and the plurality of magnets; 
a moving portion comprising an inertial mass and the plurality of magnets; 
a suspension comprising a plurality of flexures that guides the moving portion in a planar motion with respect to the housing and the plurality of coils; 
a suspension comprising a plurality of flexures that guides the moving portion in a planar motion with respect to the housing and the plurality of conductive coils; 
wherein movement of the moving portion is damped by a ferrofluid in physical contact with at least the moving portion; and 
wherein movement of the moving portion is damped by a ferrofluid in physical contact with at least the moving portion; and 
wherein the ferrofluid reduces at least a mechanical resonance within a frequency range of 40-200 Hz in response to electrical signals applied to the plurality of coils.
wherein the ferrofluid reduces at least a mechanical resonance within the frequency range of 40-200 Hz in response to electrical signals applied to the plurality of conductive coils.


          However, the claims of Pat ‘885 do not discuss the thickness of the magnets relative to their length, width, or polarization, but the disclosure of Pat ‘885 teaches said magnets are thin relative to their length and width, and are polarized through their thinnest dimension (Fig. 4B: magnets 402 thin relative to length and width; Column 3, Line 64: “thin magnets, polarized through their thickness”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thin magnets polarized through the thinnest dimension, as taught in the disclosure of ‘885, in claim 1 of ‘885 because it helps to save space and make a thinner housing.

             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 3-21 of the instant application and claims 2, 2, 4, 4, 5, 6, 7, 8, 9, 10, 11, 1, 13, 14, 16, 4&9&11, 4&9&11, 20, and 21, respectively, of Patent ‘885; however, the mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 2-17, claim 2 recites the limitation "said magnets are thin relative to their length and width and are polarized in their thinnest dimension”.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as each of said plurality of magnets are thin relative to a length and a width of the plurality of magnets, and are polarized through a thinnest dimension of the plurality of magnets. Claims 2-17 depend from claim 2, therefore, they are rejected for the same reasons.
              Referring to claim 4, claim 4 recites the limitation "said surfaces” in multiple places.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as each of said plurality of surfaces in each instance. 
              Referring to claim 6, claim 6 recites the limitations "a length dimension” and “a thickness”. It is unclear if these are the same elements as previously introduced in the claim. Examiner interprets as the length dimension and the thickness dimension. 
              Referring to claim 9, claim 9 recites the limitation "each said magnetic flux guide”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as each of the at least one magnetic flux guide.
              Referring to claim 11, claim 11 recites the limitation "each of said coils”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as each coil of the plurality of coils.
              Referring to claim 12, claim 12 recites the limitation "each of said flexures” and “than it is in”.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as each flexure of the plurality of flexures and than each flexure of the plurality of flexures is in.
              Referring to claim 13, claim 13 recites the limitation "each of said flexures” and “than it is to”.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as each flexure of the plurality of flexures and than each flexure of the plurality of flexures is to.
              Referring to claims 18-19, claim 18 recites the limitations "the one or more of the conductive coils”, “said magnets”, “their thinnest dimension”, “each of said flexures” and “than it is to”. There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as the one or more conductive coils, the plurality of magnets, a thinnest dimension of the plurality of magnets, each flexure of the plurality of flexures, and than each flexure of the plurality of flexures is to. Claim 19 depends from claim 18, therefore, it is rejected for the same reasons.
              Referring to claims 20-21, claim 20 recites the limitations "the Q-factor of the response” “the coil”. There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as a Q factor of a response and the one or more coils. Claim 21 depends from claim 20, therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  See parent case Application #16592631 and related petition decisions IPR2022-00058 and IPR2022-00060.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652